DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone communication with Attorney Sabine M. Volkmer Ward on April 29th, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicants in replying to this Office Action.  Claims 19-20 withdrawn from further consideration by the examiner, 37 CFR. 1.142(b), as being drawn to non-elected invention.
Restriction to one of the following inventions is required under 35 U.S.C. 121: 
I. Claims 1-18, drawn to a method for forming a semiconductor structure, classified in CPC H01L 21/6835. 
II. Claims 19-20, drawn to a semiconductor structure, classified in CPC H01L 24/83, B41F 16/0046, 0073, H01L25/0753.
The inventions are distinct, each from the other because of the following reasons: Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the semiconductor structure as claimed can be made by another and materially different process such as one in which instead of micro-transfer printing the die from the source wafer onto the intermediate handle wafer, the die can be mounted on the intermediate handle wafer using a die bonding technique such as pick-and-place or vacuum tools.  Furthermore, the process as claimed can be used to make another and materially different semiconductor structure such as one in which the semiconductor structure using a bulk substrate instead of an SOI substrate.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Information Disclosure Statement
The IDS filed on March 18th, 2021 has been considered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 6, “adhesive layer” should be --the adhesive layer--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (U.S. Pub. 2010/0317132) in view of Chang et al. (U.S. Pub. 2014/0334768).
In re claim 1, Rogers discloses a method comprising: bonding a plurality of die (GaN LED devices) from a source wafer (8501, 8601, 8701) onto an intermediate handle wafer 8503 comprising a substrate coated with an adhesive layer (note that, Rogers suggested a thin polymer adhesive layer such as PDMS, SU-8, polyimide, BCB, sol-gen silica can be used for bonding, see paragraphs [0464], [0487], [0493]) to create an intermediate handle wafer structure 8503 including the die (GaN LED device) (see paragraphs [0525]-[0527] and fig. 85); micro-transfer printing the intermediate handle wafer structure die-down onto a target wafer (a device substrate) and removing the substrate and adhesive layer of the intermediate handle wafer, leaving the die bonded to the target substrate (a device substrate) (see paragraph [0527] and marked-up version of fig. 85 below).

    PNG
    media_image1.png
    779
    744
    media_image1.png
    Greyscale

As noted above, Rogers discloses that the bonding technique and the micro-transfer printing are interchanged such that the plurality of die are bonded on an intermediate handle wafer and the intermediate handle wafer is micro-transfer printed onto the target wafer.
Thus, Rogers is silent to that transferring, by micro-transfer printing, a plurality of die from a source wafer onto an intermediate handle wafer and bonding the intermediate handle wafer structure die-down onto a target wafer.
However, Chang discloses that both methods micro-transfer printing and bonding techniques can be equally used for transferring the plurality of die from a wafer onto a target substrate (see paragraphs [0046]-[0051] figs. 6A-6B).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to adapt the technique as taught by Chang into the method of Rogers in order to first transferring by micro-transfer printing the plurality of die from a source wafer on an intermediate handle wafer and then bonding the intermediate handle wafer structure die-down onto a target wafer because Chang suggested that both techniques can be used for mounting the die to the handle wafer.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Rogers in combination with Chang discloses wherein bonding the intermediate handle wafer structure die-down onto the target wafer comprises plasma-activating at least one of bonding surfaces of the plurality of die or a bonding surface of the target wafer, and placing the intermediate handle wafer structure die-down onto the target wafer to cause formation of an initial bond between the plurality of die and the target wafer (see paragraphs [0021], [0290] of Rogers).
In re claim 3, as applied to claim 2 above, Rogers in combination with Chang discloses wherein bonding the intermediate handle wafer structure die-down onto the target wafer further comprises aligning the intermediate handle wafer structure with the target wafer prior to causing initial bond formation (see paragraph [0214] of Rogers).
In re claim 4, as applied to claim 2 above, Rogers in combination with Chang discloses wherein bonding the intermediate handle wafer structure die-down onto the target wafer further comprises annealing the initial bond by application of heat and pressure (see paragraphs [0021], [0290] of Rogers).
In re claim 5, as applied to claim 2 above, Rogers in combination with Chang discloses wherein bonding the intermediate handle wafer structure die-down onto the target wafer further comprises vacuum-assisted wafer-to-wafer bonding (see paragraph [0222] of Rogers).
In re claim 6, as applied to claim 1 above, Rogers in combination with Chang discloses wherein the method further comprising forming the die in the source wafer by selectively etching a lift-off layer formed in the source wafer between a substrate layer and a layer comprising the die (see paragraph [0469] of Rogers).
In re claim 7, as applied to claim 1 above, Rogers in combination with Chang discloses wherein the source wafer comprises a top layer of tether material (photoresist or silicon nitride (paragraphs [0205], [0206] of Rogers) from which the die are suspended, wherein transferring the plurality of die comprises picking the die from the source wafer and placing the die onto the adhesive layer of the intermediate handle wafer using a micro-transfer printing stamp brought in contact with the tether material at locations of the die (see paragraphs [0222] of Rogers).
In re claim 8, as applied to claim 7 above, Rogers in combination with Chang discloses wherein the method further comprising removing the tether material from the die prior to bonding the intermediate handle wafer structure die-down onto the target wafer (see paragraph [0206] of Rogers).
In re claim 9, as applied to claim 8 above, Rogers in combination with Chang discloses wherein the tether material is removed by a wet etch (see paragraphs [0024], [0462], [0471] of Rogers).
In re claim 10, as applied to claim 7 above, Rogers in combination with Chang discloses wherein the tether material is kept on the die to form part of a device structure of a device to be formed in the die (see paragraphs [0205]-[0206] of Rogers).
In re claim 11, as applied to claim 7 above, Rogers in combination with Chang discloses wherein the tether material comprises at least one of a silicon nitride, a silicon oxide, or photoresist (see paragraphs [0205]-[0206] of Rogers).
In re claim 12, as applied to claim 1 above, Rogers in combination with Chang discloses wherein the die comprise a plurality of layers of material, at least one of the layers differing from a material of the target wafer (see paragraphs [0007], [0009], [0460], [0470], [0527] of Rogers).
In re claim 14, as applied to claim 1 above, Rogers in combination with Chang discloses wherein the adhesive layer comprises at least one of an epoxy or a photoresist (see paragraphs [0058], [0464], [0487], [0493] of Rogers).
In re claim 15, as applied to claim 1 above, Rogers in combination with Chang discloses wherein the substrate and adhesive layer of the intermediate handle wafer are removed by wet etching (see paragraphs [0024], [0475], [0502] of Rogers).
In re claim 16, as applied to claim 1 above, Rogers in combination with Chang discloses wherein the method further comprising patterning the target wafer prior to bonding the intermediate handle wafer structure die-down onto a target wafer (see paragraph [0527] and fig. 85 of Rogers).
In re claim 17, as applied to claim 1 above, Rogers in combination with Chang discloses wherein the method further comprising patterning the die after bonding the intermediate handle wafer structure die-down onto a target wafer and removing the substrate and adhesive layer of the intermediate handle wafer (see paragraph [0527] and fig. 85 of Rogers).
In re claim 18, as applied to claim 1 above, Rogers in combination with Chang discloses wherein the die have a smallest lateral dimensions of less than 100 µm (see paragraph [0509] of Rogers).
Claims 1-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (U.S. Pub. 2018/0138071) in view of Chang et al. (U.S. Pub. 2014/0334768).
In re claim 1, Bower discloses a method comprising: bonding a plurality of die (22) from a source wafer (10) onto an intermediate handle wafer 50 comprising a substrate 50 coated with an adhesive layer 40 (see paragraphs [0073]-[0076] and figs. 1A-F) to create an intermediate handle wafer structure 99 including the die 22 (see paragraph [0076] and fig. 1F); micro-transfer printing the intermediate handle wafer structure 99 die-down onto a target wafer 90 and removing the substrate and adhesive layer of the intermediate handle wafer, leaving the die 22 bonded to the target substrate 90 (see paragraphs [0077]-[0078] and figs. 1G-J).

    PNG
    media_image2.png
    340
    804
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    332
    766
    media_image3.png
    Greyscale

As noted above, Bower discloses that the bonding technique and the micro-transfer printing are interchanged such that the plurality of die are bonded on an intermediate handle wafer and the intermediate handle wafer is micro-transfer printed onto the target wafer.
Thus, Bower is silent to that transferring, by micro-transfer printing, a plurality of die from a source wafer onto an intermediate handle wafer and bonding the intermediate handle wafer structure die-down onto a target wafer.
However, Chang discloses that both methods micro-transfer printing and bonding techniques can be equally used for transferring the plurality of die from a wafer onto a target substrate (see paragraphs [0046]-[0051] figs. 6A-6B).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to adapt the technique as taught by Chang into the method of Bower to first transferring by micro-transfer printing the plurality of die from a source wafer on an intermediate handle wafer and then bonding the intermediate handle wafer structure die-down onto a target wafer because Chang suggested that both techniques can be used for mounting the die to the handle wafer.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.

In re claim 2, as applied to claim 1 above, Bower in combination with Chang discloses wherein bonding the intermediate handle wafer structure die-down onto the target wafer comprises plasma-activating at least one of bonding surfaces of the plurality of die or a bonding surface of the target wafer, and placing the intermediate handle wafer structure die-down onto the target wafer to cause formation of an initial bond between the plurality of die and the target wafer (see paragraphs [0072], [0077], [0079] of Bower).
In re claim 3, as applied to claim 2 above, Bower in combination with Chang discloses wherein bonding the intermediate handle wafer structure die-down onto the target wafer further comprises aligning the intermediate handle wafer structure with the target wafer prior to causing initial bond formation (see paragraph [0078] and figs. 1I-1J of Bower).
In re claim 4, as applied to claim 2 above, Bower in combination with Chang discloses wherein bonding the intermediate handle wafer structure die-down onto the target wafer further comprises annealing the initial bond by application of heat and pressure (see paragraph [0072] of Bower).
In re claim 5, as applied to claim 2 above, Bower in combination with Chang discloses wherein bonding the intermediate handle wafer structure die-down onto the target wafer further comprises vacuum-assisted wafer-to-wafer bonding (see paragraph [0005] of Bower).
In re claim 6, as applied to claim 1 above, Bower in combination with Chang discloses wherein the method further comprising forming the die in the source wafer by selectively etching a lift-off layer formed in the source wafer between a substrate layer and a layer comprising the die (see paragraphs [0014], [0018], [0027], [0032], [0051] of Bower).
In re claim 7, as applied to claim 1 above, Bower in combination with Chang discloses wherein the source wafer comprises a top layer of tether material 36 (see paragraphs [0012], [0024], [0077] of Bower) from which the die are suspended, wherein transferring the plurality of die comprises picking the die from the source wafer and placing the die onto the adhesive layer of the intermediate handle wafer using a micro-transfer printing stamp brought in contact with the tether material at locations of the die (see paragraphs [0009], [0078] of Bower).
In re claim 8, as applied to claim 7 above, Bower in combination with Chang discloses wherein the method further comprising removing the tether material from the die prior to bonding the intermediate handle wafer structure die-down onto the target wafer (see paragraph [0078] and figs. 1H-1I of Bower).
In re claim 9, as applied to claim 8 above, Bower in combination with Chang discloses wherein the tether material is removed by a wet etch (see paragraphs [0068], [0074], [0077] of Bower).
In re claim 10, as applied to claim 7 above, Bower in combination with Chang discloses wherein the tether material is kept on the die to form part of a device structure of a device to be formed in the die (see paragraph [0078] and figs. 1H-1I of Bower).
In re claim 11, as applied to claim 7 above, Bower in combination with Chang discloses wherein the tether material comprises at least one of a silicon nitride, a silicon oxide, or photoresist (see paragraphs [0018], [0072] [0081] of Bower).
In re claim 12, as applied to claim 1 above, Bower in combination with Chang discloses wherein the die comprise a plurality of layers of material, at least one of the layers differing from a material of the target wafer (see paragraphs [0069], [0071] of Bower).
In re claim 14, as applied to claim 1 above, Bower in combination with Chang discloses wherein the adhesive layer comprises at least one of an epoxy or a photoresist (see paragraphs [0018], [0044], [0075] of Bower).
In re claim 15, as applied to claim 1 above, Bower in combination with Chang discloses wherein the substrate and adhesive layer of the intermediate handle wafer are removed by wet etching (see paragraph [0077] of Bower).
In re claim 16, as applied to claim 1 above, Bower in combination with Chang discloses wherein the method further comprising patterning the target wafer prior to bonding the intermediate handle wafer structure die-down onto a target wafer (see paragraph [0078] and figs. 1H-1I of Bower).
In re claim 17, as applied to claim 1 above, Bower in combination with Chang discloses wherein the method further comprising patterning the die after bonding the intermediate handle wafer structure die-down onto a target wafer and removing the substrate and adhesive layer of the intermediate handle wafer (see paragraph [0078] and figs. 1H-1I of Bower).
In re claim 18, as applied to claim 1 above, Bower in combination with Chang discloses wherein the die have a smallest lateral dimensions of less than 100 µm (see paragraph [0005] of Bower).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (U.S. Pub. 2010/0317132) in view of Chang et al. (U.S. Pub. 2014/0334768), as applied to claim 1 above, and further in view of Xie (U.S. Pub. 2019/0057957).
In re claim 13, as applied to claim 1 above, Rogers and Chang discloses wherein the die comprise one or more compound semiconductor materials (see paragraph [0527] of Rogers) but is silent to wherein the target wafer is a silicon-on-insulator wafer.
However, Xie discloses in a same field of endeavor, a method for forming a semiconductor structure, including, inter-alia, wherein the target wafer is a silicon-on-insulator wafer (see paragraph [0029]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of Xie into the technique for forming the semiconductor structure of Rogers in order to utilize a silicon-on-insulator wafer as the target wafer because the silicon-on-insulator wafer is well-known in the art for commonly used substrate for large printed circuits.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. (U.S. Pub. 2018/0138071) in view of Chang et al. (U.S. Pub. 2014/0334768), as applied to claim 1 above, and further in view of Xie (U.S. Pub. 2019/0057957).
In re claim 13, as applied to claim 1 above, Bower and Chang discloses wherein the die comprise one or more compound semiconductor materials (see paragraph [0070] of Bower) but is silent to wherein the target wafer is a silicon-on-insulator wafer.
However, Xie discloses in a same field of endeavor, a method for forming a semiconductor structure, including, inter-alia, wherein the target wafer is a silicon-on-insulator wafer (see paragraph [0029]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of Xie into the technique for forming the semiconductor structure of Bower in order to utilize a silicon-on-insulator wafer as the target wafer because the silicon-on-insulator wafer is well-known in the art for commonly used substrate for large printed circuits.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cok et al.		U.S. Pub. 2020/0235059	Jul. 23, 2020.
Wessels et al.	U.S. Patent 7,824,734	Nov. 2, 2010.
Su et al.		U.S. Patent 11,322,367	May 3, 2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892